

115 SRES 765 ATS: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and designating October 2020 as “National Dyslexia Awareness Month”.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 765IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Cassidy (for himself, Ms. Warren, Mr. Murphy, Mr. King, Mr. Boozman, and Mrs. Capito) submitted the following resolution; which was referred to the Committee on the JudiciaryNovember 12, 2020Committee discharged; considered and agreed toRESOLUTIONCalling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and designating October 2020 as National Dyslexia Awareness Month.Whereas dyslexia is—(1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and(2)most commonly caused by a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, spell, and, often, the ability to learn a second language;Whereas the First Step Act of 2018 (Public Law 115–391) included a definition of dyslexia as part of the requirement of the Act to screen inmates for dyslexia upon intake in Federal prisons;Whereas the definition of dyslexia in section 3635 of title 18, United States Code, as added by section 101(a) of the First Step Act of 2018, is the first and only definition of dyslexia in a Federal statute;Whereas dyslexia is the most common learning disability and affects 80 to 90 percent of all individuals with a learning disability;Whereas dyslexia is persistent and highly prevalent, affecting as many as 1 out of every 5 individuals;Whereas dyslexia is a paradox, in that an individual with dyslexia may have both—(1)weaknesses in decoding that result in difficulties with accurate or fluent word recognition; and(2)strengths in higher-level cognitive functions, such as reasoning, critical thinking, concept formation, and problem solving;Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia;Whereas the achievement gap between typical readers and dyslexic readers occurs as early as first grade; andWhereas early screening for, and early diagnosis of, dyslexia are critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to fluent reading, the promotion of self-awareness and self-empowerment, and the provision of necessary accommodations that ensure success in school and in life: Now, therefore, be itThat the Senate—(1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and(2)designates October 2020 as National Dyslexia Awareness Month. 